Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered. Claims 21-28 have been examined. Claims 1-20 have been cancelled. 
    
Response to Arguments
Applicant’s arguments, see Remarks – Page 6, filed on 05/05/2021, with respect to the rejection of claim 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghafourifar.

Examiner Note: the Applicant argues that Kansal’s hyperlink is not to open a particular message – See Remarks filed 05/05/2021 – Page 5. 
The limitation of the link configured to open a second email message is no longer in the new set of claims submitted as a supplemental amendment on 09/24/2021.

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 21, 28 are objected to because of the following informalities:  
With regards to claim 21, the claim recites “presenting a link next to a first email message of the first group of messages and between the first email message and another message of the first group of messages” The examiner checked Fig.10 of the specification.  The examiner suggests amending the claim to recite “presenting a link after a first email message of the first group of messages and between the first email message and another message of the first group of messages” or “presenting a link below a first email message of the first group of messages and between the first email message and another message of the first group of messages”. Appropriate correction is required.

With regards to claim 28, the claim recites “wherein the an email application…” The examiner suggests deleting the term “an”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
The specification recites in ¶0056 – “the consolidation application displays the arrow 1042 when the e-mail 1021 immediately precedes the e-mail 1023 in the same e-mail thread” he e-mail 1023 immediately precedes the e-mail 1021 in the same e-mail thread”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. Publication No. US 2008/0153459 A1 (Kansal hereinafter) in view of Chafourifar et al. Publication NO. US 2015/0244657 A1 (Ghafourifar hereinafter)  
Regarding claim 21,
Kansal teaches a method of handling messages of a user using a messaging application of a user device (Fig.2), the method comprising: 

providing the messaging application for consolidating messages of a plurality of communication mechanisms, wherein the plurality of communication mechanisms comprising at least one email service and at least one instant messaging (IM) service, wherein the messaging application presents the user's email messages and IM messages together in one scrollable user interface (Fig.2; ¶ 0009 - threading engine to determine a sender of a received message and/or a recipient of a sent message. The threading engine may be arranged to correlate received messages of different message types with a particular sender and sent messages of different types with a particular recipient. The wireless device may display a messaging thread comprising correlated messages of different message types in a messaging user interface supported by a messaging application. The different message types correlated within the message thread are not limited to a message type associated with the messaging application).

receiving, on the messaging application, a setting of the user for identifying at least one email address of a person and at least one IM service identification of the person   (¶ 0041 &¶  0042 - the threading engine 146 may be arranged to generate a message thread associated with a particular sender or recipient for different message types and/or formats. The threading engine 146 may be arranged, for example, to determine the sender of an incoming or received message as well as to determine the recipient of an outgoing or sent message. The sender or the recipient may be determined by the threading engine 146 using various types of identifying information associated with a particular message such as a telephone number, e-mail address, IM screen name, SMS identifier, MMS identifier - the threading engine 146 may match identifying information associated with an incoming or outgoing message against contact records stored in the contacts database 142. In such implementations, messages of different types may be correlated and threaded together for a particular known contact – See ¶  0043 &0044); 

communicating, by the messaging application, with one or more servers of the at least one email service to retrieve email messages that the user has had with the person  via the at least one email service; communicating, by the messaging application, with one or more servers of the at least one IM service to retrieve IM messages that the user has had with the person  via the at least one IM service (Fig.2; ¶  0045 - Once the threading engine 146 has correlated messages with a particular sender or recipient, the mobile computing device 100 may display a message thread comprising correlated messages of various types and formats. The message thread may be displayed to the user of the mobile computing device 100 through a messaging UI, for example. In various embodiments, the messaging UI used to display the message thread – ¶ 0046 - messaging UI supported by the SMS application 137 may be used to display a message thread. In this embodiment, the messaging UI supported by the SMS messaging application 137 may display a message thread comprising SMS messages, MMS messages, as well as, telephone messages, voicemail messages, fax messages, video conferencing messages, IM messages, and e-mail messages); and 



displaying, on the scrollable user interface, a plurality of messages comprising the retrieved email messages and the retrieved IM messages  such that the retrieve's email and IM messages are navigable on the scrollable user interface (Fig.2; ¶ 0049 - . the messaging UI 200 may be arranged to display a message list 210 comprising details for various message items. The messaging UI 200 may comprise a scroll bar 212 if necessary to scroll through the message items in the message list 210. The message items in the message list 210 generally may be sorted in various ways such as by time of receipt, by sender name, by message type, and so forth. As shown, the message items displayed in the message list 210 are sorted by time of receipt. – ¶ 0059 - UI 300 may be arranged to display a message thread 304 comprising various message items. The messaging UI 300 may comprise a scroll bar 306 if necessary to scroll through the messages in the message thread 304. The messages in the message thread 304 generally may be sorted in various ways. As shown, the messages displayed in the message thread 304 are sorted by time of receipt).

wherein displaying the plurality of messages comprises presenting, on the scrollable user interface in a chronological order, a first group of messages comprising email messages and IM messages that occurred in a first time window among the retrieved email messages and the retrieved IM messages (Fig.2; ¶ 0049 -The messaging UI 200 may be arranged to display a message list 210 comprising details for various message items. The messaging UI 200 may comprise a scroll bar 212 if necessary to scroll through the message items in the message list 210. The message items in the message list 210 generally may be sorted in various ways such as by time of receipt, by sender name, by message type, and so forth. As shown, the message items displayed in the message list 210 are sorted by time of receipt. – ¶ 0059 - UI 300 may be arranged to display a message thread 304 comprising various message items. The messaging UI 300 may comprise a scroll bar 306 if necessary to scroll through the messages in the message thread 304. The messages in the message thread 304 generally may be sorted in various ways. As shown, the messages displayed in the message thread 304 are sorted by time of receipt).

wherein displaying the plurality of messages further comprises presenting a link [...] at the top of the first group of messages; and - in response to selection of the link, activating an email application of the user device to present a second email message that immediately preceded the first email message but occurred outside the first time window (Fig.3, ¶ 0061 - In various embodiments, the messaging UI 300 may comprise a hyperlink 320 to retrieve archived messages. In one embodiment, for example, the messaging UI 300 may be arranged to show a maximum number (e.g., 50) of recent messages exchanged between the user and the contact. By clicking on the hyperlink 320, the user may view all the previous messages. In general, providing the hyperlink 320 to archived messages may improve the rendering time of the messaging UI 300 and allow the user to launch the messaging UI 300 immediately as well as retaining access to 

However, Kansal does not explicitly teach 
presenting a link next to a first email message of the first group of messages and between the first email message and another message of the first group of messages; and - in response to selection of the link, activating an email application of the user device to present a second email message.

Chafourifar teaches 
presenting a link next to a first email message of the first group of messages and between the first email message and another message of the first group of messages; and - in response to selection of the link, activating an email application of the user device to present a second email message(Fig. 3E &3F – Link/button - 376; ¶ 051 - top of the user interface may be located various user interface elements such as a "Back" button 371, and other message action buttons 372 (e.g., reply, reply all, forward, delete, sleep, archive, etc.). Next, the active message 373 content may be displayed in a portion of the screen, including a subject line 374, message content 375, time stamp 364, and optionally a quoted text button 376, which may be activated by the user to display previous conversation history, such as old emails in the thread). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal to include the teachings of Chafourifar. The motivation for doing so is to allow the system to display previous conversation history such as old emails in the thread (Fig. 3E &3F; ¶ 052– Chafourifar).  
Regarding claim 27,
Kansal further teaches 
wherein the second message is a second email has same recipients as the first e-mail message, or includes a common attachment with the first email message (¶ 0061 - in various embodiments, the messaging UI 300 may comprise a hyperlink 320 to retrieve archived messages. In one embodiment, for example, the messaging UI 300 may be arranged to show a maximum number (e.g., 50) of . 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal in view of Chafourifar further in view of Swink et al Publication No. US 2011/0087972 (Swink hereinafter) 

Regarding claim 22,
Kansal in Chafourifar further teaches 
wherein the first group of messages are presented in the form of message [...] Comprising a first message [...] Corresponding to the first email message, wherein in response to selection of the link, the messaging application displays a second message [...] corresponding to the second email message (Kansal - ¶ 0061; See Fig.2 & Fig.3; Chafourifar - Fig. 3E &3F – ¶ 0051 – Note: the motivation is the same as claim 1).

However, Kansal in Chafourifar does not explicitly teach 


wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to a second email message. 

Swink teaches 

wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to a second email message (Fig.5A &5B; ¶ 0035 the conversations can include messaging content that is heterogeneous (e.g., voice content and SMS, MMS and/or email messages, instant messages, voicemail, system messages, pictorial, The UI component 202 can be configured to control the UI to display the messaging content in a single thread at the communication device 200 – ¶ 0062 - FIG. SA illustrates a block email messages, instant messages and/or SMS messages grouped by common recipients. Each conversation has a unique set of recipients – ¶ 0073 - the messaging content can be provided in bubbles or other visual indicia of the individual or groups that transmitted the messaging content 512, 514, 516,518,519. The messaging content 512,514,516,518,519 can be organized in chronological order, by the time at which the content was received at the communication device 200. When messaging content 512, 514, 516, 518, and 519 is sent from the communication device 200, such as messaging content 519, the messaging content 519 can be ordered according to the time that it was sent from the communication device. Thus, the ordering and display of messaging content can be user-centric by being based on the perspective of the user –see ¶  0074 &0075;¶  0035 - The UI can be enabled to display alpha and/or numeric characters, message balloons, images, icons and the like for heterogeneous messaging. For example, the UI can display the display regions described in more detail below, and shown at FIGS. 5A and 5B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal in view of Chafourifar to include the teachings of Swink. The motivation for doing so is to allow the system to display message in the bubble or other visual indicia in order to improve visualization of the message. 
Regarding claim 23,
Kansal in Chafourifar further teaches 
in response to selection of the first message [...], activating an email client application on the user device to display a screen presenting the first email message (Kansal - ¶ 0061; See Fig.2 & Fig.3; Chafourifar - Fig. 3E &3F – ¶ 0051 – Note: the motivation is the same as claim 1).

However, Kansal in view of Chafourifar does not explicitly teach that the first message is a first message balloon.  

Swink teaches 

A first message is a first message balloon (Fig.5A &5B; ¶ 0035 the conversations can include messaging content that is heterogeneous (e.g., voice content and SMS, MMS and/or email messages, instant messages, voicemail, system messages, pictorial, The UI component 202 can be configured to control the UI to display the messaging content in a single thread at the communication device 200 – ¶ 0062 - FIG. SA illustrates a block diagram of a display region of a UI providing a messaging screen that facilitates threaded messaging for a selected entity in accordance with aspects described herein. The threaded messaging can be a conversation, which can include one or more telephone calls (e.g., voice calls, video calls), MMS messages, email messages, instant messages and/or SMS messages grouped by common recipients. Each conversation has a unique set of recipients – ¶ 0073 - the messaging content can be provided in bubbles or other visual indicia of the individual or groups that transmitted the messaging content 512, 514, 516,518,519. The messaging content 512,514,516,518,519 can be organized in chronological order, by the time at which the content was received at the communication device 200. When messaging content 512, 514, 516, 518, and 519 is sent from the communication device 200, such as messaging content 519, the messaging content 519 can be ordered according to the time that it was sent from the communication device. Thus, the ordering and display of messaging content can be user-centric by being based on the perspective of the user –see ¶  0074 &0075;¶  0035 - The UI can be enabled to display alpha and/or numeric characters, message balloons, images, icons and the like for heterogeneous messaging. For example, the UI can display the display regions described in more detail below, and shown at FIGS. 5A and 5B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal in view of Chafourifar to include the teachings of Swink. The motivation for doing so is to allow the system to display message in the bubble or other visual indicia in order to improve visualization of the message. 


Regarding claim 24,
Kansal further teaches  
displaying a scroll bar interface at a first position corresponding to the first time window; and in response to selection of the link, moving the scroll bar interface to a second position corresponding to a second time window when the second email message was communicated (¶ 0061 - In various embodiments, the messaging UI 300 may comprise a hyperlink 320 to retrieve archived messages. In one embodiment, for example, the messaging UI 300 may be arranged to show a maximum number (e.g., 50) of recent messages exchanged between the user and the contact. By clicking on the hyperlink 320, the user may view all the previous messages. In general, providing the hyperlink 320 to archived messages may improve the rendering time of the messaging UI 300 and allow the user to launch the messaging UI 300 immediately as well as retaining access to numerous and/or old messages. In some cases, the user may run a purge command to delete messages – See Fig.2 & Fig.3). 

Regarding claim 25,
Kansal further teaches 
wherein the first group of messages are presented in the form of message [...]  comprising a first message [...] corresponding to the first email message, wherein the second email message has the same recipients as the first email message; and wherein in response to selection of the link, the messaging application displays a second message [...] corresponding to the second email message (¶ 0061 - ; In various embodiments, the messaging UI 300 may comprise a hyperlink 320 to retrieve archived messages. In one embodiment, for example, the messaging UI 300 may be arranged to show a maximum number (e.g., 50) of recent messages exchanged between the user and the contact. By clicking on the hyperlink 320, the user may view all the previous messages. In general, providing the hyperlink 320 to archived messages may improve the rendering time of the messaging UI 300 and allow the user to launch the messaging UI 300 immediately as well as retaining access to numerous and/or old messages. In some cases, the user may run a purge command to delete messages – See Fig.2 & Fig.3). 

However, Kansal does not explicitly teach 


wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to second email message. 

Swink teaches 

wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to a second email message (Fig.5A &5B; ¶ 0035 the conversations can include messaging content that is heterogeneous (e.g., voice content and SMS, MMS and/or email messages, instant messages, voicemail, system messages, pictorial, The UI component 202 can be configured to control the UI to display the messaging content in a single thread at the communication device 200 – ¶ 0062 - FIG. SA illustrates a block diagram of a display region of a UI providing a messaging screen that facilitates threaded messaging for a selected entity in accordance with aspects described herein. The threaded messaging can be a conversation, which can include one or more telephone calls (e.g., voice calls, video calls), MMS messages, email messages, instant messages and/or SMS messages grouped by common recipients. Each conversation has a unique set of recipients – ¶ 0073 - the messaging content can be provided in bubbles or other visual indicia of the individual or groups that transmitted the messaging content 512, 514, 516,518,519. The messaging content 512,514,516,518,519 can be organized in chronological order, by the time at which the content was received at the communication device 200. When messaging content 512, 514, 516, 518, and 519 is sent from the communication device 200, such as messaging content 519, the messaging content 519 can be ordered according to the time that it was sent from the communication device. Thus, the ordering and display of messaging content can be user-centric by being based on the perspective of the user –see ¶  0074 &0075;¶  0035 - The UI can be enabled to display alpha and/or numeric characters, message balloons, images, icons and the like for heterogeneous messaging. For example, the UI can display the display regions described in more detail below, and shown at FIGS. 5A and 5B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal to include the teachings of Swink. The motivation for doing so is to allow the system to display . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kansal in view of Chafourifar further in view of Swink further in view of Glover et al. Publication No. US 2016/0188584 A1 (Glover hereinafter)

Regarding claim 26,
Kansal further teaches 
wherein the first group of messages are presented in the form of message [...] Comprising a first message [...] corresponding to the first email message, and wherein in response to selection of the link, the messaging application displays a second message [...] corresponding to the second email message (¶ 0061 - In various embodiments, the messaging UI 300 may comprise a hyperlink 320 to retrieve archived messages. In one embodiment, for example, the messaging UI 300 may be arranged to show a maximum number (e.g., 50) of recent messages exchanged between the user and the contact. By clicking on the hyperlink 320, the user may view all the previous messages. In general, providing the hyperlink 320 to archived messages may improve the rendering time of the messaging UI 300 and allow the user to launch the messaging UI 300 immediately as well as retaining access to numerous and/or old messages. In some cases, the user may run a purge command to delete messages – See Fig.2 & Fig.3). 
However, Kansal does not explicitly teach 
wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to a second email message;

wherein the second email messages has a common attachment with the first email message;
 


Swink teaches 

wherein the first group of messages are presented in the form of message balloons comprising a first message balloon corresponding to the first email message, a second message balloon corresponding to a second email message (Fig.5A &5B; ¶ 0035 the conversations can include messaging content that is heterogeneous (e.g., voice content and SMS, MMS and/or email messages, instant messages, voicemail, system messages, pictorial, The UI component 202 can be configured to control the UI to display the messaging content in a single thread at the communication device 200 – ¶ 0062 - FIG. SA illustrates a block diagram of a display region of a UI providing a messaging screen that facilitates threaded messaging for a selected entity in accordance with aspects described herein. The threaded messaging can be a conversation, which can include one or more telephone calls (e.g., voice calls, video calls), MMS messages, email messages, instant messages and/or SMS messages grouped by common recipients. Each conversation has a unique set of recipients – ¶ 0073 - the messaging content can be provided in bubbles or other visual indicia of the individual or groups that transmitted the messaging content 512, 514, 516,518,519. The messaging content 512,514,516,518,519 can be organized in chronological order, by the time at which the content was received at the communication device 200. When messaging content 512, 514, 516, 518, and 519 is sent from the communication device 200, such as messaging content 519, the messaging content 519 can be ordered according to the time that it was sent from the communication device. Thus, the ordering and display of messaging content can be user-centric by being based on the perspective of the user –see ¶  0074 &0075;¶  0035 - The UI can be enabled to display alpha and/or numeric characters, message balloons, images, icons and the like for heterogeneous messaging. For example, the UI can display the display regions described in more detail below, and shown at FIGS. 5A and 5B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal to include the teachings of Swink. The motivation for doing so is to allow the system to display message in the bubble or other visual indicia in order to improve visualization of the message. 


a second email message that has a common attachment with the first email message (¶ 0024 - In the case that a document has been selected as an email attachment, the application may search for other, earlier email messages that have an attachment with the same or a similar name and offer the user a list of such message attachments to choose from).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kansal in view of Swink to include the teachings of Glover. The motivation for doing so is to allow the system to offer the user a list of such message attachments to choose from in order to determine if the message is a duplicate message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445